Opinion issued November 16, 2006








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-00666-CV
____________

FURMANITE AMERICA, INC.; MATTHEW S. SISSON; JAMES C.
MURRAY, TIMOTHY D. SMALL; JAY D. GOODYEAR; AND ROBERT D.
BAKER, Appellants

V.

TEAM INDUSTRIAL SERVICES, INC., Appellee




On Appeal from the 127th District Court
Harris County, Texas
Trial Court Cause No. 2006-24904




MEMORANDUM OPINION
          Appellants, Furmanite America, Inc., Matthew S. Sisson, James C. Murray,
Timothy D. Small, Jay D. Goodyear, and Robert D. Baker, have filed an unopposed
motion to dismiss their appeal.  No opinion has issued.  Accordingly, we grant the
motion and dismiss the appeal.  Tex. R. App. P. 42.1(a)(1).
          We overrule all other pending motions in this appeal as moot and direct the
Clerk to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Higley.